Title: To James Madison from Henry Molier, 19 May 1802 (Abstract)
From: Molier, Henry
To: Madison, James


19 May 1802, Baltimore. Acknowledges receipt of JM’s letter of 26 Apr. [not found] enclosing his commission and instructions as U.S. consul at La Coruña. Encloses his bond, duly executed. “I am doing my best endeavour to close some concerns I have, yet, pending here and will not lose a moment to go out to the place of my destination.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 1 p. Enclosure not found. For Molier, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:389 and n.



   
   A full transcription of this document has been added to the digital edition.

